Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 06/12/2022 amendment/responses in the application of SARKIS et al. for “MODULATION AND CODING SCHEME TABLE SELECTION FOR SIDELINK COMMUNICATIONS” filed 09/29/2020.   The amendments/response to the claims have been entered.   Claims 8 and 19 have been canceled.   Claims 31-32 have been added.  Claims 1-7, 9-18, 20-32 are now pending. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 12-18, 20-21, 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of EL HAMSS et al. (US 2021/0377912 A1), hereinafter EL HAMSS.
Regarding claim 1, LI discloses a method for wireless communication at a access network entity, comprising: 
identifying a modulation and coding scheme table to be used by a user equipment for upcoming sidelink communications (the gNB indicate which MCS table to use for UE 202, see ¶ 0144 and figure 3); and 
transmitting, to the user equipment, an indication of the modulation and coding scheme table based at least in part on the identifying (the selected MCS table is configured by RRC configuration, see ¶ 0144). 
LI fails to explicitly disclose that the identifying or selection of the MCS is based on a spectral efficiency of the MCS table. 
In the same field of endeavor, EL HAMSS discloses NR URLLC service may use two or more MCS tables. This may imply that NR V2X may use these two or more MCS tables as well. In accordance with the CQI feedback, a transmitting WTRU may want to switch one or more MCS table(s) for the next transmissions or for retransmissions. For example, the spectral efficiency of the current MCS table may not fit a current channel condition, even at the maximum number of repetitions. The indication of MCS table switch may also be associated with repetition numbers. For example, if the current transmissions are based on the MCS table with high spectrum efficiency entries, and if the channel condition becomes worse, the switch to the MCS table with low spectrum efficiency entries may be accompanied without repetition since a low code rate or modulation order itself may work for the worse channel condition. Alternatively, the switch to the MCS table with lower spectrum efficiency entries may be accompanied with increased repetition to jointly achieve reliable data transmissions in extremely bad channel conditions (see ¶ 0254). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate EL HAMSS’s teaching in the device taught by LI for dynamically adjusting the MCS table based the current channel environment to increase the spectral efficiency. 

Regarding claim 2, LI discloses receiving, from a transmitting user equipment, one or more communication parameters, wherein the indication of the modulation and coding scheme table is based at least in part on the one or more communication parameters (the gNB receives HARQ feedback from receiving UE 203, see figure 3). 
Regarding claim 3, LI discloses the one or more communication parameters comprise one or more of a sidelink channel state information report, a sidelink hybrid automatic repeat request acknowledgement feedback, a quality of service, a priority, or a service (the HARQ feedback is response to UE 202 transmission of unicast transmission on Sidelink 202 to UE 203, see figure 3). 
Regarding claim 4, LI discloses the service comprises an ultra-reliable low-latency communication or an enhanced mobile broadband (see ¶ 0502, 0503, 0554). 
Regarding claim 5, LI discloses transmitting the indication of the modulation and coding scheme table comprises: transmitting a radio resource control configuration indicating the modulation and coding scheme table (the gNB transmit the MCS table configuration using RRC signaling, ¶ 0144). 
Regarding claim 6, LI discloses wherein transmitting the indication of the modulation and coding scheme table comprises: transmitting a downlink control information to the user equipment, a field included in the downlink control information indicating the modulation and coding scheme table (the gNB 201 transmitting DCI to UE 202 for indicating MCS table, see figure 3 and ¶ 0144). 
Regarding claim 7, LI discloses wherein transmitting the indication of the modulation and coding scheme table comprises: transmitting a radio network temporary identifier indicating the modulation and coding scheme table (the gNB transmit the RNTI with RRC configuration, see ¶ 0058). 
Regarding claim 8, LI discloses wherein transmitting the indication of the modulation and coding scheme table comprises: transmitting a radio network temporary identifier indicating the modulation and coding scheme table (the gNB transmit the RNTI with RRC configuration, see ¶ 0058).
Regarding claim 9, LI discloses wherein transmitting the indication of the modulation and coding scheme table comprises: transmitting the indication of the modulation and coding scheme table using a scrambling associated with a cyclic redundancy check for a downlink control information (gNB transmits the MCS scheme with CSC scrambled in DCI, see ¶ 0058, 0076, 0077). 
Regarding claim 10, LI discloses wherein transmitting the indication of the modulation and coding scheme table comprises: transmitting the indication of the modulation and coding scheme table using a search space associated with a physical downlink control channel transmission (a common search space with the same CORSET may be configured to all the UEs in the group, see ¶ 0294). 
Regarding claim 12, LI discloses an apparatus for wireless communication at a access network entity, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
Identify a modulation and coding scheme table to be used by a user equipment for upcoming sidelink communications (the gNB indicate which MCS table to use for UE 202, see ¶ 0144 and figure 3); and 
transmit, to the user equipment, an indication of the modulation and coding scheme table based at least in part on the identifying (the selected MCS table is configured by RRC configuration, see ¶ 0144).
LI fails to explicitly disclose that the identifying or selection of the MCS is based on a spectral efficiency of the MCS table. 
In the same field of endeavor, EL HAMSS discloses NR URLLC service may use two or more MCS tables. This may imply that NR V2X may use these two or more MCS tables as well. In accordance with the CQI feedback, a transmitting WTRU may want to switch one or more MCS table(s) for the next transmissions or for retransmissions. For example, the spectral efficiency of the current MCS table may not fit a current channel condition, even at the maximum number of repetitions. The indication of MCS table switch may also be associated with repetition numbers. For example, if the current transmissions are based on the MCS table with high spectrum efficiency entries, and if the channel condition becomes worse, the switch to the MCS table with low spectrum efficiency entries may be accompanied without repetition since a low code rate or modulation order itself may work for the worse channel condition. Alternatively, the switch to the MCS table with lower spectrum efficiency entries may be accompanied with increased repetition to jointly achieve reliable data transmissions in extremely bad channel conditions (see ¶ 0254). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate EL HAMSS’s teaching in the device taught by LI for dynamically adjusting the MCS table based the current channel environment to increase the spectral efficiency. 

entify a modulation and coding scheme table to be used by a user equipment for 
Regarding claim 13, LI discloses receiving, from a transmitting user equipment, one or more communication parameters, wherein the indication of the modulation and coding scheme table is based at least in part on the one or more communication parameters (the gNB receives HARQ feedback from receiving UE 203, see figure 3). 
Regarding claim 14, LI discloses the one or more communication parameters comprise one or more of a sidelink channel state information report, a sidelink hybrid automatic repeat request acknowledgement feedback, a quality of service, a priority, or a service (the HARQ feedback is response to UE 202 transmission of unicast transmission on Sidelink 202 to UE 203, see figure 3). 
Regarding claim 15, LI discloses the service comprises an ultra-reliable low-latency communication or an enhanced mobile broadband (see ¶ 0502, 0503, 0554). 
Regarding claim 16, LI discloses transmitting the indication of the modulation and coding scheme table comprises: transmitting a radio resource control configuration indicating the modulation and coding scheme table (the gNB transmit the MCS table configuration using RRC signaling, ¶ 0144). 
Regarding claim 17, LI discloses wherein transmitting the indication of the modulation and coding scheme table comprises: transmitting a downlink control information to the user equipment, a field included in the downlink control information indicating the modulation and coding scheme table (the gNB 201 transmitting DCI to UE 202 for indicating MCS table, see figure 3 and ¶ 0144).
Regarding claim 18, LI discloses wherein transmitting the indication of the modulation and coding scheme table comprises: transmitting a radio network temporary identifier indicating the modulation and coding scheme table (the gNB transmit the RNTI with RRC configuration, see ¶ 0058).  
Regarding claim 19, LI discloses wherein transmitting the indication of the modulation and coding scheme table comprises: transmitting a radio network temporary identifier indicating the modulation and coding scheme table (the gNB transmit the RNTI with RRC configuration, see ¶ 0058).
Regarding claim 20, LI discloses wherein transmitting the indication of the modulation and coding scheme table comprises: transmitting the indication of the modulation and coding scheme table using a scrambling associated with a cyclic redundancy check for a downlink control information (gNB transmits the MCS scheme with CSC scrambled in DCI, see ¶ 0058, 0076, 0077).
Regarding claim 21, LI discloses wherein transmitting the indication of the modulation and coding scheme table comprises: transmitting the indication of the modulation and coding scheme table using a search space associated with a physical downlink control channel transmission (a common search space with the same CORSET may be configured to all the UEs in the group, see ¶ 0294).
Regarding claim 23, LI discloses an apparatus (gNB 201, see figure 3) for wireless communication at a access network entity, comprising: 
means for identifying a modulation and coding scheme table to be used by a user equipment for upcoming sidelink communications (the gNB indicate which MCS table to use for UE 202, see ¶ 0144 and figure 3); and 
means for transmitting, to the user equipment, an indication of the modulation and coding scheme table based at least in part on the identifying (the selected MCS table is configured by RRC configuration, see ¶ 0144). 
LI fails to explicitly disclose that the identifying or selection of the MCS is based on a spectral efficiency of the MCS table. 
In the same field of endeavor, EL HAMSS discloses NR URLLC service may use two or more MCS tables. This may imply that NR V2X may use these two or more MCS tables as well. In accordance with the CQI feedback, a transmitting WTRU may want to switch one or more MCS table(s) for the next transmissions or for retransmissions. For example, the spectral efficiency of the current MCS table may not fit a current channel condition, even at the maximum number of repetitions. The indication of MCS table switch may also be associated with repetition numbers. For example, if the current transmissions are based on the MCS table with high spectrum efficiency entries, and if the channel condition becomes worse, the switch to the MCS table with low spectrum efficiency entries may be accompanied without repetition since a low code rate or modulation order itself may work for the worse channel condition. Alternatively, the switch to the MCS table with lower spectrum efficiency entries may be accompanied with increased repetition to jointly achieve reliable data transmissions in extremely bad channel conditions (see ¶ 0254). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate EL HAMSS’s teaching in the device taught by LI for dynamically adjusting the MCS table based the current channel environment to increase the spectral efficiency. 

Regarding claim 24, LI discloses means for receiving, from a transmitting user equipment, one or more communication parameters, wherein the indication of the modulation and coding scheme table is based at least in part on the one or more communication parameters (the gNB receives HARQ feedback from receiving UE 203, see figure 3). 
Regarding claim 25, LI discloses the one or more communication parameters comprise one or more of a sidelink channel state information report, a sidelink hybrid automatic repeat request acknowledgement feedback, a quality of service, a priority, or a service (the HARQ feedback is response to UE 202 transmission of unicast transmission on Sidelink 202 to UE 203, see figure 3). 
Regarding claim 26, LI discloses the service comprises an ultra-reliable low-latency communication or an enhanced mobile broadband (see ¶ 0502, 0503, 0554). 
Regarding claim 27, LI discloses transmitting the indication of the modulation and coding scheme table comprises: transmitting a radio resource control configuration indicating the modulation and coding scheme table (the gNB transmit the MCS table configuration using RRC signaling, ¶ 0144). 
Regarding claim 28, LI discloses a non-transitory computer-readable medium storing code for wireless communication at a access network entity, the code comprising instructions executable by a processor to: 
identify a modulation and coding scheme table to be used by a user equipment for upcoming sidelink communications (the gNB indicate which MCS table to use for UE 202, see ¶ 0144 and figure 3); and 
transmit, to the user equipment, an indication of the modulation and coding scheme table based at least in part on the identifying (the selected MCS table is configured by RRC configuration, see ¶ 0144).
LI fails to explicitly disclose that the identifying or selection of the MCS is based on a spectral efficiency of the MCS table. 
In the same field of endeavor, EL HAMSS discloses NR URLLC service may use two or more MCS tables. This may imply that NR V2X may use these two or more MCS tables as well. In accordance with the CQI feedback, a transmitting WTRU may want to switch one or more MCS table(s) for the next transmissions or for retransmissions. For example, the spectral efficiency of the current MCS table may not fit a current channel condition, even at the maximum number of repetitions. The indication of MCS table switch may also be associated with repetition numbers. For example, if the current transmissions are based on the MCS table with high spectrum efficiency entries, and if the channel condition becomes worse, the switch to the MCS table with low spectrum efficiency entries may be accompanied without repetition since a low code rate or modulation order itself may work for the worse channel condition. Alternatively, the switch to the MCS table with lower spectrum efficiency entries may be accompanied with increased repetition to jointly achieve reliable data transmissions in extremely bad channel conditions (see ¶ 0254). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate EL HAMSS’s teaching in the device taught by LI for dynamically adjusting the MCS table based the current channel environment to increase the spectral efficiency. 

Regarding claim 29, LI discloses receiving, from a transmitting user equipment, one or more communication parameters, wherein the indication of the modulation and coding scheme table is based at least in part on the one or more communication parameters (the gNB receives HARQ feedback from receiving UE 203, see figure 3). 
Regarding claim 30, LI discloses the one or more communication parameters comprise one or more of a sidelink channel state information report, a sidelink hybrid automatic repeat request acknowledgement feedback, a quality of service, a priority, or a service (the HARQ feedback is response to UE 202 transmission of unicast transmission on Sidelink 202 to UE 203, see figure 3). 

Regarding claim 31, LI discloses wherein the service comprises an ultra-reliable low-latency communication or an enhanced mobile broadband (the use case include the following: URLLC, see ¶ 0503).

Regarding claim 32, LI discloses wherein the instructions to transmit the indication of the modulation and coding scheme table are further executable to: transmit a radio resource control configuration indicating the modulation and coding scheme table (the MCS table is configured using RRC configuration, see ¶ 0144, 0145, 0146, 0148). 

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of LI-EL HAMSS in view of XIONG et al. (US 2019/0306923 A1), hereinafter XIONG.
Regarding claims 11 and 22, the combination of LI-EL HAMSSfails to disclose the modulation and coding scheme table is associated with a 256 quadrature amplitude modulation or a 64 quadrature amplitude modulation or a low spectral-efficiency 64 quadrature amplitude modulation.
In the same field of endeavor, XIONG discloses that the MCS table is associated with either 64 QAM or 256 QAM in V2X communication (see table 4). 	Therefore, it would have been obvious to ne having ordinary skill in the art before the effecting filing date of the claimed invention to implement XIONG’s teaching in the network taught by the combination of LI-EL HAMSS in order take advantage of widely used scheme for modulation when setting up V2X sidelink communication. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-18, 20-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412